 

 

IEEE aR ne ca a
Case 20-10691 Doc83 Filed 06/25/20 Page 1 of 1

United States Bankruptcy Court for the District of Maryland

WITHDRAWAL OF CLAIM

 

Debtor Name and Case Number: Zachair, Ltd., Case No. 20-10691 TJC

 

Tellford Capital, LLC

Creditor Name and Address; | °/0 Patrick J. Kearney, Esq.

4416 East West Hwy., Suite 400

Bethesda, MD 20814

Court Claim Number (if known); | 4-1

 

 

Date Claim Filed: | 02/20/20

 

Total Amount of Claim Filed: | 18,767.02

 

 

 

1, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. T hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their

duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-
referenced Debtor.

Dated: 00/25/2020 oh Corn

Print Name: Patti k J. cy #01913

 

 

 

DEFINITIONS
Debtor

The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

Creditor / ;
A creditor is any person, corporation, or other entity to which the debtor owed a debt.

Proof of Claim
A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed, to tell the bankruptcy court how much the debtor owed a
creditor (the amount of the creditor's claim).

ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM

Court, Name of Debtor and Case Number: —
Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of the
debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information is near
the top of the notice.

Information about Creditor:
Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form,

OE tain te eee nk ed eee filed and total amount of claim filed to help identify the claim that is to be
withdrawn.

Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
of attorney, if any).

 

This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed
or, if applicable, with their duly appointed Claims Agent as per any procedure approved by the
court in the above-referenced bankruptcy proceeding.

 

 
